Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 05/02/2022 has been entered. Claims 1-5, 7-8, 10 and 13-20 remain pending in the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-8, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miranto (US 20190102046 A1) in view of Toume (US 20190365348 A1) and Horishita (US 20180031684 A1).

Regarding claim 1, Miranto teaches transmitting, by at least one transmitter (308) of the computerized device, a first transmitted ultrasonic signal and a second transmitted ultrasonic signal; wherein the first transmitted ultrasonic signal is transmitted during a first transmission window; wherein the second transmitted ultrasonic signal is transmitted during a second transmission window that follows the first transmission window. (Abstract, Paragraph 10, Paragraph 106, Paragraph 108, Paragraph 45, Paragraph 92, Fig.7, Fig.8C, Fig.10)

Miranto also teaches operating at least one receiver (310) of the computerized device (300) to receive, during at least one reception window out of a first reception window and a second reception window, one or more received signals that were reflected or scattered due to the transmitting. (Abstract, Paragraph 45, Paragraph 54, Paragraph 92, Fig.8D)

Miranto also teaches processing the one or more received signals to provide a processing result, when receiving the one or more received signals by the receiver during the at least one reception window. (Paragraph 93, Paragraph 45, Fig.8D)

Miranto does not explicitly teach determining a proximity of one or more objects to the computerized device based on at least one out of (a) an absence of received signals during the at least one reception window, and (b) the processing results and wherein the method further comprises setting a strength of the second transmitted ultrasonic signal to be lower than a strength of the first transmitted ultrasonic signal, following a determining, based on a processing result related to the first reception window, that the one or more objects are proximate to the computerized device.

Toume teaches determining a proximity of one or more objects to the computerized device based on at least one out of (a) an absence of received signals during the at least one reception window, and (b) the processing results. (Paragraphs 116-120, Fig.1) Toume teaches a signal processing unit 28 that may perform one or more functions for extracting a desired measurement from the received signal. Toume further teaches that the signal processing unit 28 may be configured to operate in Doppler mode to calculate the phase shifts of consecutive ultrasound pulses that are reflected from a point or region and these measurements may yield a velocity of a component of the blood flow toward or away from ultrasound transducer 12, thus resulting in a proximity of an object based on the processing results.

Horishita teaches wherein the method further comprises setting a strength of the second transmitted ultrasonic signal to be lower than a strength of the first transmitted ultrasonic signal, following a determining, based on a processing result related to the first reception window, that the one or more objects are proximate to the computerized device. (Paragraphs 92-97, Figs.14-15)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Miranto to incorporate determining a proximity of one or more objects to the computerized device based on at least one out of (a) an absence of received signals during the at least one reception window, and (b) the processing results as taught by Toume in order to extract a desired measurement from the received signal and distinguish a received reflected ultrasound pulse from a carrier wave (e.g., demodulation) or background noise (e.g. filtering) and further modify Miranto to incorporate wherein the method further comprises setting a strength of the second transmitted ultrasonic signal to be lower than a strength of the first transmitted ultrasonic signal, following a determining, based on a processing result related to the first reception window, that the one or more objects are proximate to the computerized device as taught by Horishita in order to detect the distance and amplitude (strength) based on a threshold of an object from the device.

Regarding claim 5, Miranto does not explicitly teach determining a sensitivity of the determining of the proximity, wherein the determining of the sensitivity is based on a position of the computerized device.

Toume teaches determining a sensitivity of the determining of the proximity, wherein the determining of the sensitivity is based on a position of the computerized device. (Paragraph 180, Paragraphs 116-120)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Miranto to incorporate determining a sensitivity of the determining of the proximity, wherein the determining of the sensitivity is based on a position of the computerized device in order to predict and correct an ultrasound measurement based on motion or position.

Regarding claim 7, Miranto does not explicitly teach determining a sensitivity of the determining of the proximity, wherein the determining of the sensitivity is based on an orientation of the computerized device.

Toume teaches determining a sensitivity of the determining of the proximity, wherein the determining of the sensitivity is based on an orientation of the computerized device. (Paragraph 180, Paragraphs 116-120)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Miranto to incorporate determining a sensitivity of the determining of the proximity, wherein the determining of the sensitivity is based on an orientation of the computerized device in order to predict and correct an ultrasound measurement based on motion or position.

Regarding claim 8, Miranto does not explicitly teach determining a sensitivity of the determining of the proximity, wherein the determining of the sensitivity is based on an identity of an application executed by computerized device.

Toume teaches determining a sensitivity of the determining of the proximity, wherein the determining of the sensitivity is based on an identity of an application executed (Doppler mode) by computerized device. (Paragraphs 116-120, Paragraph 180)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Miranto to incorporate determining a sensitivity of the determining of the proximity, wherein the determining of the sensitivity is based on an identity of an application executed (Doppler mode) by computerized device in order to predict and correct an ultrasound measurement based on motion or position.

Regarding claim 14, Miranto does not explicitly teach wherein the at least one receiver comprises multiple sensors, wherein the determining comprises inferring a separate proximity decision for each of the multiples sensors; and determining the proximity based in the separate proximity decisions.

Toume teaches wherein the at least one receiver comprises multiple sensors (216). (Paragraph 180, Fig.5a) Toume further teaches wherein the determining comprises inferring a separate proximity decision for each of the multiples sensors; and determining the proximity based in the separate proximity decisions. (Paragraphs 185, 116-120)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Miranto to incorporate wherein the at least one receiver comprises multiple sensors, wherein the determining comprises inferring a separate proximity decision for each of the multiples sensors; and determining the proximity based in the separate proximity decisions in order to predict and correct an ultrasound measurement based on motion or position.

Regarding claim 15, Miranto does not explicitly teach wherein the at least one receiver comprises multiple sensors, wherein the determining comprises pre-processing received signals that were sensed by different sensors and providing at least some of the pre-processed signals to a classifier for determining the proximity.

Toume teaches wherein the at least one receiver comprises multiple sensors (216). (Paragraph 180, Fig.5a) Toume further teaches wherein the determining comprises pre-processing received signals that were sensed by different sensors and providing at least some of the pre-processed signals to a classifier for determining the proximity. (Paragraphs 185, 116-120)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Miranto to incorporate wherein the at least one receiver comprises multiple sensors, wherein the determining comprises pre-processing received signals that were sensed by different sensors and providing at least some of the pre-processed signals to a classifier for determining the proximity in order to predict and correct an ultrasound measurement based on motion or position.

Regarding claim 16, Miranto teaches to transmit, by at least one transmitter (308) of the computerized device, a first transmitted ultrasonic signal and a second transmitted ultrasonic signal; wherein the first transmitted ultrasonic signal is transmitted during a first transmission window; wherein the second transmitted ultrasonic signal is transmitted during a second transmission window that follows the first transmission window. (Abstract, Paragraph 10, Paragraph 106, Paragraph 108, Paragraph 45, Paragraph 92, Fig.7, Fig.8C, Fig.10)

 	Miranto also teaches to operate at least one receiver (310) of the computerized device to receive, during at least one reception window out of a first reception window and a second reception window, one or more received signals that were reflected or scattered due to the transmitting. (Abstract, Paragraph 45, Paragraph 54, Paragraph 92, Fig.8D)

Miranto also teaches to process the one or more received signals to provide a processing result, when receiving the one or more received signals by the receiver during the at least one reception window. (Paragraph 93, Paragraph 45, Fig.8D)

	
Miranto does not explicitly teach to determine a proximity of one or more objects to the computerized device based on at least one out of (a) an absence of received signals during the at least one reception window, and (b) the processing results and to set a strength of the second transmitted ultrasonic signal to be lower than a strength of the first transmitted ultrasonic signal, following a determining, based on a processing result related to the first reception window, that the one or more objects are proximate to the computerized device.

Toume teaches to determine a proximity of one or more objects to the computerized device based on at least one out of (a) an absence of received signals during the at least one reception window, and (b) the processing results. (Paragraphs 116-120, Fig.1) Toume teaches a signal processing unit 28 that may perform one or more functions for extracting a desired measurement from the received signal. Toume further teaches that the signal processing unit 28 may be configured to operate in Doppler mode to calculate the phase shifts of consecutive ultrasound pulses that are reflected from a point or region and these measurements may yield a velocity of a component of the blood flow toward or away from ultrasound transducer 12, thus resulting in a proximity of an object based on the processing results.

Horishita teaches to set a strength of the second transmitted ultrasonic signal to be lower than a strength of the first transmitted ultrasonic signal, following a determining, based on a processing result related to the first reception window, that the one or more objects are proximate to the computerized device. (Paragraphs 92-97, Figs.14-15)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Miranto to incorporate to determine a proximity of one or more objects to the computerized device based on at least one out of (a) an absence of received signals during the at least one reception window, and (b) the processing results as taught by Toume in order to extract a desired measurement from the received signal and distinguish a received reflected ultrasound pulse from a carrier wave (e.g., demodulation) or background noise (e.g. filtering) and further modify Miranto to incorporate to set a strength of the second transmitted ultrasonic signal to be lower than a strength of the first transmitted ultrasonic signal, following a determining, based on a processing result related to the first reception window, that the one or more objects are proximate to the computerized device as taught by Horishita in order to detect the distance and amplitude (strength) based on a threshold of an object from the device.

Regarding claim 17, Miranto teaches wherein the at least one transmitter (308) is configured to transmit a first transmitted ultrasonic signal and a second transmitted ultrasonic signal; wherein the first transmitted ultrasonic signal is transmitted during a first transmission window; wherein the second transmitted ultrasonic signal is transmitted during a second transmission window that follows the first transmission window. (Abstract, Paragraph 10, Paragraph 106, Paragraph 108, Paragraph 45, Paragraph 92, Fig.7, Fig.8C, Fig.10)

Miranto also teaches wherein the at least one receiver (310) is configured to receive, during at least one reception window out of a first reception window and a second reception window, one or more received signals that were reflected or scattered due to a transmission of the first transmitted ultrasonic signal and of the second transmitted ultrasonic signal. (Abstract, Paragraph 45, Paragraph 54, Paragraph 92, Fig.8D)

Miranto also teaches to process the one or more received signals to provide a processing result, when receiving the one or more received signals by the receiver during the at least one reception window. (Paragraph 93, Paragraph 45, Fig.8D)

Miranto does not explicitly teach to determine a proximity of one or more objects to the computerized device based on at least one out of (a) an absence of received signals during the at least one reception window, and (b) the processing results and to set a strength of the second transmitted ultrasonic signal to be lower than a strength of the first transmitted ultrasonic signal, following a determining, based on a processing result related to the first reception window, that the one or more objects are proximate to the computerized device.

Toume teaches to determine a proximity of one or more objects to the computerized device based on at least one out of (a) an absence of received signals during the at least one reception window, and (b) the processing results. (Paragraphs 116-120, Fig.1) Toume teaches a signal processing unit 28 that may perform one or more functions for extracting a desired measurement from the received signal. Toume further teaches that the signal processing unit 28 may be configured to operate in Doppler mode to calculate the phase shifts of consecutive ultrasound pulses that are reflected from a point or region and these measurements may yield a velocity of a component of the blood flow toward or away from ultrasound transducer 12, thus resulting in a proximity of an object based on the processing results.

Horishita teaches to set a strength of the second transmitted ultrasonic signal to be lower than a strength of the first transmitted ultrasonic signal, following a determining, based on a processing result related to the first reception window, that the one or more objects are proximate to the computerized device. (Paragraphs 92-97, Figs.14-15)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Miranto to incorporate to determine a proximity of one or more objects to the computerized device based on at least one out of (a) an absence of received signals during the at least one reception window, and (b) the processing results as taught by Toume in order to extract a desired measurement from the received signal and distinguish a received reflected ultrasound pulse from a carrier wave (e.g., demodulation) or background noise (e.g. filtering) and further modify Miranto to incorporate to set a strength of the second transmitted ultrasonic signal to be lower than a strength of the first transmitted ultrasonic signal, following a determining, based on a processing result related to the first reception window, that the one or more objects are proximate to the computerized device as taught by Horishita in order to detect the distance and amplitude (strength) based on a threshold of an object from the device.

Regarding claim 19, Miranto does not explicitly teach wherein the at least one processing circuit is configured to determine a sensitivity of the determining of the proximity, wherein the determining of the sensitivity is based on a position of the computerized device.

Toume teaches wherein the at least one processing circuit is configured to determine a sensitivity of the determining of the proximity, wherein the determining of the sensitivity is based on a position of the computerized device. (Paragraph 180, Paragraphs 116-120)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Miranto to incorporate wherein the at least one processing circuit is configured to determine a sensitivity of the determining of the proximity, wherein the determining of the sensitivity is based on a position of the computerized device in order to predict and correct an ultrasound measurement based on motion or position.

Regarding claim 20, Miranto does not explicitly teach wherein the at least one processing circuit is configured to determine the sensitivity based on an orientation of the computerized device.

Toume teaches wherein the at least one processing circuit is configured to determine the sensitivity based on an orientation of the computerized device. (Paragraph 180, Paragraphs 116-120)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Miranto to incorporate wherein the at least one processing circuit is configured to determine the sensitivity based on an orientation of the computerized device in order to predict and correct an ultrasound measurement based on motion or position.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miranto in view of Toume and Horishita as applied to claim 1 and in further view of Swayze (US 20110281319 A1).

Regarding claim 2, Miranto does not explicitly teach setting the strength of the second transmitted ultrasonic signal to exceed the strength of the first transmitted ultrasonic signal, following a determining, based on the processing results related to the first reception window, that the one or more objects are not proximate to the computerized device.

Toume teaches following a determining, based on the processing results related to the first reception window, that the one or more objects are not proximate to the computerized device. (Paragraph 180, Paragraphs 116-120)

Swayze teaches setting the strength of the second transmitted ultrasonic signal to exceed the strength of the first transmitted ultrasonic signal. (Claim 20)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Miranto to incorporate following a determining, based on the processing results related to the first reception window, that the one or more objects are not proximate to the computerized device as taught by Toume in order to predict and correct an ultrasound measurement based on motion or position and further modify Swayze to incorporate setting the strength of the second transmitted ultrasonic signal to exceed the strength of the first transmitted ultrasonic signal as taught by Swayze in order to deliver a variable amplitude sequence.

Regarding claim 18, Miranto does not explicitly teach wherein the at least one processing circuit is configured to set the strength of the second transmitted ultrasonic signal to exceed the strength of the first transmitted ultrasonic signal, following a determining, based on the processing results related to the first reception window, that the one or more objects are not proximate to the computerized device.

Toume teaches following a determining, based on the processing results related to the first reception window, that the one or more objects are not proximate to the computerized device. (Paragraph 180, Paragraphs 116-120)

Swayze teaches to set the strength of the second transmitted ultrasonic signal to exceed the strength of the first transmitted ultrasonic signal. (Claim 20)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Miranto to incorporate following a determining, based on the processing results related to the first reception window, that the one or more objects are not proximate to the computerized device as taught by Toume in order to predict and correct an ultrasound measurement based on motion or position and further modify Swayze to incorporate to set the strength of the second transmitted ultrasonic signal to exceed the strength of the first transmitted ultrasonic signal as taught by Swayze in order to deliver a variable amplitude sequence.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miranto in view of Toume and Horishita as applied to claim 1 and in further view of Wiener (US 20170000553 A1).

Regarding claim 3, Miranto does not explicitly teach wherein the strength of the second transmitted ultrasonic is determined to be lower than the strength of the first transmitted ultrasonic signal by at least 24 dB.

Wiener teaches wherein the strength of the second transmitted ultrasonic is determined to be lower than the strength of the first transmitted ultrasonic signal. (Paragraph 267)

	Miranto in view of Wiener discloses the claimed invention except for a lower transmitted ultrasonic signal by at least 24 dB. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a second lower transmitted ultrasonic signal by at least 24 dB, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Miranto to incorporate wherein the strength of the second transmitted ultrasonic is determined to be lower than the strength of the first transmitted ultrasonic signal by at least 24 dB in order to deliver a variable amplitude sequence. 

Regarding claim 4, Miranto does not explicitly teach wherein the strength of the second transmitted ultrasonic is determined to be lower than the strength of the first transmitted ultrasonic signal by at least 12 dB.

Wiener teaches wherein the strength of the second transmitted ultrasonic is determined to be lower than the strength of the first transmitted ultrasonic signal. (Paragraph 267)

	Miranto in view of Wiener discloses the claimed invention except for a lower transmitted ultrasonic signal by at least 12 dB. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a second lower transmitted ultrasonic signal by at least 12 dB, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Miranto to incorporate wherein the strength of the second transmitted ultrasonic is determined to be lower than the strength of the first transmitted ultrasonic signal by at least 12 dB in order to deliver a variable amplitude sequence.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miranto in view of Toume and Horishita as applied to claim 1 and in further view of Bhogal (US 20160323672 A1).

Regarding claim 10, Miranto teaches wherein the computerized device is a smartphone (100). (Paragraph 38, Fig.1)

Miranto does not explicitly teach wherein the method comprises (a) determining whether the smartphone is hand held or is placed on a table facing upwards; and (b) increasing a sensitivity of the determining of the proximity when determining that the smartphone is hand held. 
Bhogal teaches wherein the method comprises (a) determining whether the smartphone is hand held or is placed on a table facing upwards (Motion sensor 220); and (b) increasing a sensitivity of the determining of the proximity when determining that the smartphone is hand held. (Paragraphs 28, 32, 35, claim 9)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Miranto to incorporate wherein the method comprises (a) determining whether the smartphone is hand held or is placed on a table facing upwards; and (b) increasing a sensitivity of the determining of the proximity when determining that the smartphone is hand held in order to determine a relative orientation of a transmitter.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miranto in view of Toume and Horishita as applied to claim 1 and in further view of Sekine (JP H04346092 A, all citations provided from machine translation attached.).

Regarding claim 13, Miranto does not explicitly teach wherein the first transmitted ultrasonic signal is a white noise limited to a predefined frequency band.

Sekine teaches wherein the first transmitted ultrasonic signal is a white noise limited to a predefined frequency band. (Abstract, Paragraph 7)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Miranto to incorporate wherein the first transmitted ultrasonic signal is a white noise limited to a predefined frequency band as taught by Sekine in order to obtain the same effect as a transmission-reception system by a plurality of frequencies.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, 17 and all subsequent dependent claims have been considered but are moot in view of the references cited in the most current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645